Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings are objected to because Fig. 1 and 3 show only frequency axis without time domain illustration/time axis, as described on [0005] and [0050].  
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated, as described on [0005].  See MPEP § 608.02(g).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 6 and 8 limitations, directed to “the number of ports is N”, wherein “N is a positive integer” are unclear in the light of the specification, as the examples of the number of ports are limited to 1, 2, 4, 8 and 32, as described on Fig. 1, [0055], [0065], etc. making unclear, if ports 3, 5, 7 are included in N or not.
In addition, the size of the slot is limited to 12 carriers and 14 OFDM symbols, as described on [0046], so the slot cannot accommodate unlimited number of N ports, where N is a positive integer.
Claims 1 and 8 limitations, directed to the base stations method and apparatus “CSI-RS parameters predefined by system” are unclear, because it is not understood what is included and what is excluded from the claimed system. Is a base station with a terminal considered a system or not? The claims and the disclosure provide no connection or relations between the base station and the system.
Claims 4, 7 and 11 limitations directed to “aggregation parameter represents aggregation mode” are unclear, because it is not understood, what differentiates these similar terms.
It is unclear, if the aggregation mode limited to the usage of the aggregation parameter or it comprises other conditions. It is not understood, if these terms have the same meaning or not.
The disclosure does not provide any in-depth description of the “aggregation mode”.
Other claims are rejected as the dependent claims.
Claim Rejections - 35 USC § 102
Claim(s) 1-17 are rejected (as best understood) under 35 U.S.C. 102 (a) (2) as being anticipated by Li (US 10,547,424).
Regarding claims 1, 5, 8 and 13, Li teaches  a pilot configuration method and corresponding base station and terminal (base station, as described in Abstract,  configures pilots, described as reference signals in the time-frequency domain of the downlink signal, as shown on Fig. 3 and described on 4:15-5:30), comprising:
determining, by the base station, configuration information of an N-port Channel State
Information-Reference Signal, CSI-RS, according to a CSI-RS configuration pattern predefined by a system (generating by a base station, as described on 7:4-12, the configuration information according to the CSI-RS patterns, as shown on Fig. 4 or 5, are mapped according to the N number of ports, as described on 5:42-6:6); 
wherein the CSI-RS configuration pattern represents time-frequency position configuration for Resource Elements, REs, of CSI-RSs of different ports in a slot when at least one Orthogonal Frequency Division Multiplexing, OFDM, symbol in a Physical Resource Block, PRB, is used as a time-domain unit (the CSI-RS configurations, shown on Fig. 4 and 5, comprise carriers in one RB and 14 OFDM symbols with indexed parameters and number of ports, wherein Fig. 3 describes the downlink time slot, comprising the OFDM symbols and subcarriers), the configuration information at least comprises the number of ports and an index parameter (the configuration information describes the number of ports, as described on 5:42-64, and the indexed RE, as shown on Fig. 3), the number of ports is N, the index parameter indicates a time-frequency position of an RE of a CSI-RS of each of N ports in the slot, and N is a positive integer (the configuration comprising the coordinates/indexes of the CSI-RS REs on the 
transmitting, by the base station, the configuration information to a terminal connected to
the base station by signaling, and transmitting the CSI-RS according to the configuration
information, so that the terminal determines a time-frequency position of an RE of the N-port CSI-RS in the slot according to the configuration information and the CSI-RS configuration
pattern predefined by the system, and performs a channel measurement by using the CSI-RS at the time-frequency position (the base station transmits the CRS-RS configuration to the terminal, described as user equipment on 21:60-22:7, comprising the coordinates on the grid of the RE associated with the ports in the slot by upper-level signaling, as described on 6:6-12 and above, wherein the received CSI-RS configuration is used for measurements, as described on 4:58-5:15 or 5:42-64).
In addition, regarding claim 6, Li teaches the terminal, described as user equipment on 21:60-22:7, receiving the CSI-RS configuration from the base station and using the received RE CSI-RS pattern to perform measurements, as described above).
In addition, regarding claims 8 and 13, Li teaches the base station and the terminal comprise a processor and a memory, as described on 21:60-22:19.
Regarding claims 2 and 9, Li teaches the CSI-RS configuration comprising REs corresponding to the N ports, as described on 5:42-64, wherein each RE is identified by two indexes (k,l) on the frequency-time grid, as shown on Fig. 3.
Regarding claims 3, 4, 7, 10, 11 and 14, Li teaches using CSI-RS configurations with N=1, 2, 4 and 8, which are adapted for N ports, as the ports are aggregated/multiplexed, as needed, with corresponding multiplexing/aggregating parameters on the predefined patterns, as 
Regarding claims 5 and 14, Li teaches the base station transmitting configuration sequence numbers/indexes of the CSI-RS REs, as shown on Fig. 4 and 5, described on 5:4-20, which are transmitted in a set, as described on 5:26-41, comprising the N ports multiplexing/aggregating parameters, as described on 5:42-6:12.
Regarding claims 16 and 17, Li teaches using computer storage readable medium to implement the method or the device operation, as described on 21:60-22:30.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRY LEVITAN whose telephone number is (571)272-3093. The examiner can normally be reached 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 5712723155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

DMITRY LEVITAN
Primary Examiner
Art Unit 2461



/DMITRY LEVITAN/            Primary Examiner, Art Unit 2461